Citation Nr: 0208535	
Decision Date: 07/26/02    Archive Date: 08/02/02

DOCKET NO.  94-28 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss in the 
right ear.

2.  Entitlement to an evaluation in excess of 20 percent for 
lumbar strain prior to August 13, 1999.

(The issues of entitlement to service connection for post-
traumatic stress disorder (PTSD), entitlement to service 
connection for an anxiety disorder, entitlement to service 
connection for a chronic disorder characterized by multiple 
joint pain, arthralgia, left leg limp, and left leg cramps 
secondary to undiagnosed illness, entitlement to an 
evaluation in excess of 40 percent for lumbar strain 
beginning August 13, 1999, entitlement to an evaluation in 
excess of 10 percent for patellofemoral pain syndrome of the 
right knee, entitlement to an evaluation in excess of 10 
percent for patellofemoral pain syndrome of the left knee, 
and entitlement to a compensable evaluation for hearing loss 
in the left ear will be the subject of a later decision.)

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from January 1983 to January 
1993.

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from rating decisions by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

This case was previously before the Board, and in July 2001, 
the Board issued a decision that granted service connection 
for tinnitus, and denied service connection for right ear 
hearing loss, PTSD, an anxiety disorder, and service 
connection for a chronic disorder characterized by multiple 
joint pain, arthralgia, left leg limp, and left leg cramps, 
to include as secondary to an undiagnosed illness.  A 20 
percent evaluation was granted for lumbar strain for the 
period prior to August 13, 1999, and a 40 percent evaluation 
was granted for lumbar strain beginning August 13, 1999.  An 
evaluation in excess of 10 percent for right and left 
disabilities was denied; a compensable evaluation for left 
ear hearing loss was also denied.

The veteran appealed the Board's July 2001 decision to the 
United States Court of Appeals for Veterans Claims (Court), 
which, upon a Motion for Partial Remand and to Stay Further 
Proceedings by the Secretary of Veterans Affairs, issued an 
Order dated April 18, 2002, which vacated that part of the 
Board's July 2001 decision that denied service connection for 
right ear hearing loss, PTSD, an anxiety disorder, and a 
chronic disorder characterized by multiple joint pain.  The 
Court's Order also vacated that part of the Board's decision 
that: denied a rating in excess of 20 percent for lumbar 
strain for the period prior to August 13, 1999; denied a 
rating in excess of 40 percent for lumbar strain beginning 
August 13, 1999; denied an evaluation in excess of 10 percent 
for right and left knee disabilities; and denied a 
compensable evaluation for left ear hearing loss.

The Board is undertaking additional development on the issues 
of: entitlement to service connection for post-traumatic 
stress disorder (PTSD); entitlement to service connection for 
an anxiety disorder; entitlement to service connection for a 
chronic disorder characterized by multiple joint pain, 
arthralgia, left leg limp, and left leg cramps secondary to 
undiagnosed illness; entitlement to an evaluation in excess 
of 40 percent for lumbar strain beginning August 13, 1999; 
entitlement to a rating in excess of 10 percent for right and 
left knee disabilities; and entitlement to a compensable 
evaluation for left ear hearing loss pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903).  After 
giving the veteran notice and reviewing the response to the 
notice, the Board will prepare a separate decision addressing 
those issues.


FINDINGS OF FACT

1.  There is no medical evidence of hearing loss in the right 
ear.

2.  Prior to August 13, 1999, the veteran's lumbar strain was 
manifested by moderate limitation of motion.


CONCLUSIONS OF LAW

1.  Hearing loss in the right ear was not incurred in or 
aggravated by the veteran's military service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 1991 and Supp. 2001); 38 
C.F.R. § 3.303 (2001).

2.  The criteria for a rating in excess of 20 percent for 
lumbar strain for the period prior to August 13, 1999 have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 
5292, 5295 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The 
Board finds that the RO decisions provided to the veteran in 
this case have notified the veteran of all regulations 
pertinent to service connection and increased rating claims, 
informed him of the reasons for which it had denied his 
claims, and provided him additional opportunities to present 
evidence and argument in support of his claims.  Further, the 
Board notes that the claims file contains relevant service 
and VA medical records, including a VA audiological 
examination and a VA examination of the spine that assessed 
the severity of the veteran's service-connected low back 
disability.  As such, the Board thus finds that VA has done 
everything reasonably possible to assist the veteran and that 
no further action is necessary.  See 38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.159).

I.  Right Ear Hearing Loss

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

Hearing in the veteran's right ear was within the above VA 
definition of normal limits throughout service and on VA 
audiological examinations after discharge, including in July 
1999.  Consequently, service connection for hearing loss in 
the right ear is not warranted.

II.  Increased Rating Claim

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

A 20 percent evaluation is warranted for lumbosacral strain 
with muscle spasm on extreme forward bending and loss of 
lateral spine motion, unilateral, in the standing position.  
A 40 percent evaluation is warranted for severe lumbosacral 
strain with listing of the whole spine to the opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of the 
joint space, or some of the above with abnormal mobility on 
forced motion.  Diagnostic Code 5295.  Under Diagnostic Code 
5292, ratings are assigned for limitation of motion of the 
lumbar spine when that limitation is moderate (20 percent), 
or severe (40 percent).

The primary findings prior to August 1999 involving the 
veteran's low back is the VA back examination in October 
1993, which found back flexion to 70 degrees, backward 
extension to 20 degrees, lateral bending to 25 degrees, and 
rotation to 30 degrees.  The Board notes that the record 
prior to August 13, 1999, is silent for medical evidence of 
more than moderate limitation of motion of the lumbar spine.  
In the absence of such evidence, an evaluation in excess of 
20 percent is not warranted under Diagnostic Code 5292.  
Further, a rating in excess of 20 percent is not warranted 
prior to August 13, 1999, under the provisions of Diagnostic 
Code 5295 for lumbosacral strain because there was no 
postural abnormality, deformity, tenderness, or spasm on VA 
examination in October 1993.

The Board has considered the veteran's subjective complaints 
of back pain in determining that a 20 percent evaluation is 
warranted.  The evidence prior to August 13, 1999, does not 
show pain and functional loss of the low back that would 
warrant an evaluation in excess of 20 percent under any 
applicable Diagnostic Code.  38 C.F.R. §§ 4.40, 4.45; DeLuca 
v. Brown.

III. Conclusion

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule.  However, the preponderance 
of the evidence is against the veteran's claims.  As such, 
this case does not present such a state of balance between 
the positive evidence and the negative evidence to allow for 
more favorable determinations.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for right ear hearing loss is denied.

A rating in excess of 20 percent for lumbar strain for the 
period prior to August 13, 1999 is denied.




		
	John E. Ormond, Jr.	
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

